DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 47-64 of US Application No. 16/268,861 are currently pending and have been examined. Applicant amended claims 47, 53 and 59.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 16 December 2020, with respect to the rejections of claims 47-64 under 35 USC § 103 have been fully considered and are persuasive.  The rejections are withdrawn. However, new § 103 rejections for claims 47-64 are set forth below. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 51-53 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 5,155,684, “Burke”) in view of Yudin et al. (Mobile Robot Navigation Based on Artificial Landmarks with Machine Vision System, “Yudin”).


detecting, at a first time, an initialization object by a sensor of the robot at an initial location [ ] (in teaching mode, a camera observes lights in a field of view at a selected starting position – see at least Figs. 11, 13 and  11:55-64),
determining position of the robot with respect to a point on the initialization object (starting tracker gate data is recorded – see at least Fig. 13; during teaching mode, the operator will select a suitable pair of lights and initial coordinates of center points of targets is stored – see at least 6:11-38),
learning the route traveled by the robot by storing the route and associated actions taken by the robot upon traveling the route, the associated actions corresponding to various positions of the robot in relation to the initialization object (as the machine moves in teaching mode, an end target position and encoder pulse count values for the wheels are recorded – see at least Fig. 13 and 6:11-38; if the end of the path has not been reached, starting position of a new pair of lights is determined – see at least Fig. 13; i.e., the algorithm of Fig. 13 loops until the end of the path has been reached to learn the route from the start position to the end of the path; pulse counts correspond to positions of the robot in relation to the initialization object), and
detecting [an] initialization object by the sensor of the robot at an end location (in teaching mode, a camera observes lights in a field of view at a selected starting position – see at least Figs. 11, 13 and  11:55-64; i.e., detected pair of lights of the last segment of the path).

Burke fails to teach the same initialization object being detected at both the initial location and the end location. However, deciding the learned path is at the discretion of the operator that is moving the machine during the teaching phase. The user, at his discretion, may start and end the learned path at the same location – i.e., a closed loop path. In such a learned close-loop path, the lights available for selection at targets would be the same. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for guiding an unmanned vehicle by reference to overhead features of Burke to detect the same initialization object at 

Burke also fails to teach the initialization object comprising a binary image.

However, Yudin discloses mobile robot navigation based on artificial landmarks with machine vision system. Yudin further discloses that it is much easier to detect artificial landmarks (as opposed to natural landmarks), as they are designed with a predetermined contrast, size and shape, for example, with two-dimensional bar code technology. See Page 2. Artificial landmarks include QR-code, Aztec-code, DataMatrix Code, PDF417 code and Amoeba code. See Fig. 1. QR codes are binary in that they are black squares arranged in a square grid on a white background. Substituting the lights (i.e., natural landmarks) of Burke with artificial landmarks of Yudin would not change the operation of Burke in that the teaching mode and repeat mode of Burke would rely on detected overhead QR codes (i.e., artificial landmarks) instead of overhead lights. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for guiding an unmanned vehicle by reference to overhead features of Burke to use a binary image as an initialization object, such as QR codes of Yudin, to provide an initialization object that is easier detect.

Regarding claims 51 and 57, Burke further teaches:
filtering the route from a plurality of routes stored in a memory based on the route that is associated with the initialization object (when a path is taught, the path is assigned a path filename – see at least Fig. 13 and 6:34-38; when the route is repeated, the file name is read from non-volatile memory – see at least Fig. 14A).

Regarding claims 52 and 58, Burke further teaches:
navigating the robot autonomously along the route based on a second detection of the initialization object, the second detection is at a later point in time after the learning of the route (in repeat mode, the reference data for the path is loaded and automatic operation is started where targets will be found and compared to each frame of reference data to make steering corrections for keeping the machine on the intended course – see at least 12:40-54).

Regarding claim 62, Burke further teaches:
wherein the initialization object is a binary image, the binary image including a white and black background (targets other than overhead lights may be used provided the target has enough visual contrast with its background to be readily distinguishable by the vision system, such as white painted circles against a black ceiling or black painted circles against a white ceiling – see at least 14:36-50).

Regarding claim 63, Burke further teaches:
wherein the initialization object being detected by a [ ] camera (commercially available video camera 18 – see at least Fig. 2 and 4:13-15).



Regarding claim 64, Burke further teaches:
identify the initialization object based on comparing image of the initialization object with labelled images in library (reference data for the path is loaded and each frame will tell the tracker where to look for targets – see at least 12: 47-51; i.e., comparing stored frames to current ).

Claims 48, 49, 54, 55, 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Yudin, as applied to claims 47, 53 and 59 above, and further in view of Hui et al. (US 2015/0233135 A1, “Hui”).

Regarding claims 48, 54 and 60, Burke and Yudin fail to teach but Hui discloses logic for automated cleaning apparatus and teaches:
wherein the end location is same or substantially similar location as the initial location (routes may include starting from a spot and returning to the same, or substantially the same, spot – see at least Figs. 2, 3, 6, 8 and ¶ [0056], [0058], [0060]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the combined system for guiding an unmanned vehicle by reference to overhead features of Burke and Yudin to provide an end location the same or substantially the similar as the initial location, as taught by Hui, to allow the user to define a pattern suitable for the area (Hui at ¶ [0019]).

Regarding claims 49, 55 and 61, Hui further teaches:
wherein the route traveled by the robot is substantially a closed loop (routes may include starting from a spot and returning to the same, or substantially the same, spot – see at least Figs. 2, 3, 6, 8 and ¶ [0056], [0058], [0060]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the combined system for guiding an unmanned vehicle by reference to overhead features of Burke and Yudin to provide a route as a substantially closed loop, as further taught by Hui, to allow the user to define a pattern suitable for the area (Hui at ¶ [0019]).

Claims 50 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Yudin, as applied to claims 47 and 53 above, and further in view of Soupert et al. (US 5,341,540, “Soupert”).

Regarding claims 50 and 56, Burke and Yudin fail to teach but Soupert discloses an autonomous apparatus for automatic cleaning of ground areas through the performance of programmed tasks and teaches:
wherein the associated actions along the route include at least one of turning on or off water, spraying water, turning on or off vacuums, moving vacuum hose positions, gesticulating an arm, raising or lowering a lift, moving a sensor, turning on or off a sensor, and actuating a brush at certain positions along the route (an operator may activate appropriate cleaning tools during the learning mode – see at least 9:65 to 10:11; tools include brushes 2 – see at least Fig. 1 and 4:67 to 5:20; the apparatus re-performs cleaning operations as memorized following the recorded path – see at least 10:12-30).

It would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the combined system for guiding an unmanned vehicle by reference to overhead features of Burke and Yudin to provide actions along the route, as taught by Soupert, to provide automatic cleaning through the performance of programmed tasks (Soupert at 1:7-9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668